Citation Nr: 1707721	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea, to include as due to an undiagnosed illness from Persian Gulf War service or as secondary to a service-connected disability.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992 and from May 1994 to September 1994, to include service in Southwest Asia from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from July 2008 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2015, the Board remanded the issues on appeal in order to provide the Veteran with a hearing.  In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.

Regarding the Veteran's claim of entitlement to service connection for a sleep disorder, the Board notes that the Veteran's initial claim was for entitlement to service connection for sleep apnea.  At the December 2016 hearing, the Veteran's representative indicated that the Veteran had other sleep disorders, in addition to sleep apnea, for which he was seeking service connection.  See also February 2014 VA Form 9 (discussing "sleep disturbances").  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the foregoing, the Board has recharacterized the claim as entitlement to service connection for a sleep disorder, claimed as sleep apnea, as styled on the title page.

The Board notes that, subsequent to the Agency of Original Jurisdiction's (AOJ) most recent adjudication of the Veteran's claim in a June 2016 supplemental statement of the case, additional evidence consisting of VA treatment records dated through January 2017 were associated with the record.  As the Veteran's claim is being remanded, the AOJ will have an opportunity to review such newly received records in the readjudication of his claim.  See 38 C.F.R. § 20.1304 (2016); see also 38 U.S.C.A. § 7105 (e)(1) (West 2014).

The issue of entitlement to service connection for a gastrointestinal condition was raised by the record in the Veteran's February 2014 VA Form 9, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the Veteran contends that his sleep disorder is due to environmental exposures during his service in Southwest Asia during the Gulf War and while serving in Germany in 1994 cleaning vehicles being redeployed to the United States.  See April 2012 Notice of Disagreement; April 2012 Statement.  He also asserts that his sleep disorder is secondary to his service-connected posttraumatic stress disorder (PTSD).  See April 2012 Statement in Support of Claim.  Additionally, during the December 2016 Board hearing, the Veteran testified that his sleep disorder was secondary to his service-connected low back condition.

Service treatment records show that the Veteran reported trouble sleeping due to a cold in August 1989.  On the Veteran's May 1992 report of medical history conducted as part of his discharge examination, the Veteran did not check "yes" or "no" to whether he had frequent trouble sleeping.  Treatment records from the Veteran's second period of service from May 1994 to September 1994 are unavailable.  See March 2012 Memorandum of Unavailability.  As a portion of the Veteran's service treatment records are unavailable, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

In support of his claim, the Veteran submitted a July 1997 letter from the Office of the Secretary of Defense indicating that during the Veteran's Gulf War service, he may have been exposed to "very low levels of nerve agents" when rockets were destroyed in a pit.  In April 2012, the Veteran submitted an undated and unsigned letter detailing various environmental hazards to which he was exposed while serving in Germany in 1994, including mosquitos, cleaning agents, and smoke.  The letter also indicated that there were "numerous silos at a nuclear plant no further than five miles" from where the Veteran slept, ate, and worked.  

Post-service VA treatment records show that the Veteran reported trouble sleeping during a November 1997 Gulf War examination.  In July 1998, the Veteran reported frequent snoring, and a January 1999 VA treatment record reflects a diagnosis of obstructive sleep apnea.  Recent VA treatment records show that the Veteran was diagnosed with sleep apnea in January 2011.  

Thus, there is evidence of a current disability, an in-service event, to include Gulf War service, and an indication that the disability may be associated with service.  However, the Board finds that there is insufficient evidence of record to decide the claim.  Accordingly, remand is required for an examination in order to assess the precise nature and etiology of the Veteran's sleep disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Veteran raised the theory of a sleep disorder as secondary to a service-connected disability.  Specifically, in an April 2012 statement, the Veteran asserted that he has a sleep disorder that is secondary to PTSD.  In a February 2017 rating decision, the Veteran was granted entitlement to service connection for PTSD.  Additionally, during the December 2016 hearing, the Veteran indicated that his sleep disorder may also be secondary to his service-connected low back disability.

VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011). 

To date, the Veteran has not been notified as to how to substantiate a claim for secondary service connection, including by aggravation.  Therefore, on remand, the Veteran must be provided with such notice.  Additionally, the VA examiner should opine as to whether any of the Veteran's currently diagnosed sleep disorders are at least as likely as not caused by or aggravated by a service-connected disability.

Regarding the Veteran's TDIU claim, the Board notes that the Veteran has not been provided with notice as to how to substantiate a claim for TDIU, nor has he been asked to submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  This development should be accomplished on remand.  The remanded claim is also inextricably intertwined with the Veteran's claim for a TDIU, because entitlement to TDIU is determined by the level of impairment of all service connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Finally, as the record indicates that the Veteran receives ongoing VA treatment, any updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310, for his claim of entitlement to service connection for a sleep disorder.

2. Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA.  

3. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from January 2017 to the present.

4. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature, onset, and likely etiology of any sleep disorder, to include obstructive sleep apnea.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner is asked to address each of the following:

(a) Does the Veteran have a current diagnosis related to his claimed sleep disorder?

(b) If no diagnosis can be made, then the examiner shall provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by sleep problems, due to service in Southwest Asia.

(c) If no diagnosis can be made, then the examiner shall also provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by sleep problems, due to service in Southwest Asia.

(d) If a diagnosis can be made, then the examiner must list each diagnosed sleep disorder present during the pendency of this appeal (since January 2011).  

(e) For each diagnosed sleep disorder identified above, the examiner must opine as to whether the disorder represents a separate and distinct disability/disease entity or whether it is a symptom of the Veteran's service-connected PTSD.

(f) If the Veteran has a currently diagnosed sleep disorder that is separate and distinct from his service-connected PTSD, is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's sleep disorder had its onset in service or is related to any in-service disease, event, or injury, to include (1) the in-service August 1989 complaint of trouble sleeping; (2) environmental exposures, including possible nerve gas exposure, during service in Southwest Asia in 1991; and/or (3) environmental exposures, including mosquitos, cleaning agents, smoke, and proximity (no further than five miles) to a nuclear plant, during service in Germany in 1994?

(g) Notwithstanding the answer to question (f), is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed sleep disorders, to include sleep apnea, is proximately due to or caused by the Veteran's service-connected low back disability and/or PTSD, to include medications taken for those disabilities?

(h) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any of the Veteran's currently diagnosed sleep disorders, to include sleep apnea, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected low back disability and/or PTSD?

If the examiner determines that the Veteran's sleep disorder is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the sleep disorder prior to the onset of aggravation.  If some of the increase in severity of the sleep disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


